10-0191-cr
United States v. Ellis

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
Court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 14th day of April, two thousand and eleven.

PRESENT:

          RALPH K. WINTER,
          JOSÉ A. CABRANES,
                 Circuit Judges,
          MARK R. KRAVITZ,
                 District Judge.*


-------------------------------------------x

UNITED STATES OF AMERICA,

                               Appellee,

          v.                                                                               No. 10-0191-cr

ALLEN ELLIS, also known as PRIMO,

                               Defendant-Appellant.


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




          *
           The Honorable Mark R. Kravitz, of the United States District Court for the District of Connecticut, sitting by
designation.

                                                                   1
FOR APPELLANT:                          Alexander Bunin, Federal Public Defender, (Lisa A. Peebles,
                                        Assistant Federal Public Defender, of counsel, and James P.
                                        Egan, on the brief), Syracuse, NY.

FOR APPELLEE:                           Elizabeth S. Riker, Assistant United States Attorney (Richard
                                        S. Hartunian, United States Attorney, on the brief, and John M.
                                        Katko, Assistant United States Attorney, of counsel), Office of
                                        the United States Attorney, Northern District of New York,
                                        Syracuse, NY.

       Appeal from a January 14, 2010 judgment entered in the United States District Court for the
Northern District of New York (David N. Hurd, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be AFFIRMED.

       Defendant-appellant Allen Ellis appeals from the judgment of the United States District
Court for the Northern District of New York, sentencing him principally to 36 months’
imprisonment for violating the terms of his supervised release.

         Ellis’s sole argument on appeal is that the District Court erred, as a matter of law, by failing
to subtract the terms of imprisonment Ellis served for two previous violations of the terms of his
supervised release from the statutory maximum term of imprisonment set forth in 18 U.S.C. §
3583(e)(3). This position is squarely foreclosed by our decision in United States v. Epstein, 620 F.3d 76
(2d Cir. 2010). In that case, we held that “prior sentences for violations of the conditions of
supervised release are not credited toward, and therefore do not limit, the statutory maximum a
district court may impose for a subsequent violation of supervised release pursuant to § 3583(e)(3),
as amended by the [Prosecutorial Remedies and Other Tools to end the Exploitation of Children
Today Act of 2003, Pub. L. 108-21, § 101, 117 Stat. 650, 651 (2003)].” Id. at 78.

        Accordingly, the judgment of the District Court is hereby AFFIRMED.


                                                FOR THE COURT,
                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                   2